             Case 2:18-cv-06975-ODW-KS Document 31 Filed 07/29/19 Page 1 of 2 Page ID #:403


             1
             2
             3
             4
             5
             6
             7
             8
             9                            UNITED STATES DISTRICT COURT
           10                            CENTRAL DISTRICT OF CALIFORNIA
           11
                 MICHAEL TERPIN,                        Case No. 2:18-cv-06975-ODW-KS
           12
                            Plaintiff,                  ORDER RE STIPULATION
           13                                           REGARDING DEFENDANT’S
                      v.                                RESPONSIVE PLEADING
           14
                 AT&T MOBILITY LLC; and DOES 1-
           15    25,
           16               Defendants.                 Action Filed: August 15, 2018
           17
           18
           19
           20
           21
           22
           23
           24
           25
           26
           27
           28
                                                       1
Gibson, Dunn &
Crutcher LLP          [PROPOSED] ORDER RE STIPULATION REGARDING RESPONSIVE PLEADING
                                        CASE NO. 2:18-cv-06975-ODW-KS
             Case 2:18-cv-06975-ODW-KS Document 31 Filed 07/29/19 Page 2 of 2 Page ID #:404


             1                  ORDER RE STIPULATION REGARDING DEFENDANT’S
             2                                 RESPONSIVE PLEADING
             3         The Court, having read and considered the Stipulation, filed on July 26, 2019
             4   and entered into between Plaintiff Michael Terpin (“Plaintiff”) and Defendant AT&T
             5   Mobility, LLC (“Defendant”), to adjourn Defendant’s deadline to Answer the
             6   operative Complaint in light of Mr. Terpin’s intention to file an Amended Complaint,
             7   and good cause appearing, IT IS HEREBY ORDERED THAT:
             8         1.      In light of Plaintiff’s intention to file an Amended Complaint, Defendant
             9   need not answer the portions of the currently operative Complaint that survive under
           10    this Court’s July 19 Order;
           11          2.      Plaintiff will file an Amended Complaint pursuant to the Court’s July 19,
           12    2019 Order;
           13          3.      Defendant will file a responsive pleading directed at the Amended
           14    Complaint pursuant to Federal Rules of Civil Procedure 12 and 15, once the Amended
           15    Complaint is filed.
           16
           17    IT IS SO ORDERED.
           18
           19    DATED: July 29, 2019                         _________________________________
                                                              The Honorable Otis D. Wright II
           20                                                 UNITED STATES DISTRICT JUDGE
           21
           22
           23
           24
           25
           26
           27
           28
                                                       1
Gibson, Dunn &
Crutcher LLP          [PROPOSED] ORDER RE STIPULATION REGARDING RESPONSIVE PLEADING
                                        CASE NO. 2:18-cv-06975-ODW-KS
